DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in Par. [0043], the reference number for the end nose should be 245 instead of 246.  See Par. [0033] and Figs. 2-5.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 18, “the barrier” should be --the barrier member-- based on the antecedent basis previously established in line 12 of claim 12.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: in line 1, “the barrier” should be --the barrier member-- based on the antecedent basis previously established in line 12 of claim 12.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: in line 1,“the barrier” should be --the barrier member-- based on the antecedent basis previously established in line 12 of claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is ambiguous and confusing and is rendered indefinite. Claim 8 states “a dart engaging a surface of the reverse cementing body”. However according to the specification and drawing, the dart 310 is received by the receiving surface 222 of the stinger 220. (Par. [0037]; Fig. 3). Furthermore, the stinger 220 engaging a surface of the reverse cementing body. (Par. [0035; Fig. 3). Examiner contends the current limitation is misleading unclear.
Claim 12 recites the limitation "the sliding sleeve" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the flapper" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicant is claiming a system and method for reverse cementing utilizing an apparatus (140).  The apparatus (140) haves a reverse cementing body (205) with an internal bore (210). The reverse cementing body (205) being coupleable to the downhole end of a casing pipe (135). The apparatus (140) has a valve (215) actuable from a closed to an open configuration, the closed configuration obstructing flow of fluid through the internal bore of the reverse cementing body. The valve (215) is configured to obstruct flow in an uphole direction during deployment but permit flow in the downhole direction. The apparatus further includes a port (235) provided extending through a wall (240) of the reverse cementing valve body (205) from the internal bore . 
Recchioni PG Pub. 2018/0112493 (Recchioni) is similar to the claimed invention.  Recchioni discloses a valve assembly with valves (124, 128) that has an open and closed configuration. The valves (124, 128) can block flow in an uphole direction but allow flow in a downhole direction.  However, Recchioni does not teach a port that can be obstructed by an actuable barrier. Additionally, Recchioni does not disclose the valve is actuable from a closed to an open configuration.  In Recchioni the valve is actuable from an open position to a closed position. Sponchia e al. PG Pub. 2016/0102523 (Sponchia) is similar to the claimed invention. Sponchia discloses valves (1, 2) that can block flow in one direction but allow flow in an opposite direction. However, Sponchia does not teach a port that can be obstructed by an actuable barrier. Additionally, Sponchia does not disclose the valve is actuable from a closed to an open configuration.  Badalamenti et al. US Patent 7,322,412 (Badalamenti) teaches a reverse cementing system with shoe a hole (21) in a wall that can be closed by a sliding sleeve (31). (Fig. 15).  However, Badalamenti does not teach the valve is actuable from a closed to an open configuration, and configured to obstruct flow in an uphole direction during deployment but permit flow in the downhole direction that can be combined with hole and sliding sleeve in Fig. 15.  Additionally, Fig. 11A and Fig. 15 can not be combined to create the disclosed invention since both are different embodiments of a circulation valve. Last, Musselwhite et al. US Patent 6,679,336 (Musselwhite) is similar to the claimed invention.  Musselwhite teaches flapper valves .
Allowable Subject Matter
Claims 1-7, 7-11 and 19-21 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
See 112 rejections, specification objections and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676